Name: Council Regulation (EC) No 262/94 of 24 January 1994 amending Regulation (EEC) No 3918/92 opening and providing for the administration of Community tariff quotas and ceilings for certain agricultural and industrial products and establishing a reduced variable component for certain processed agricultural products originating in Hungary, Poland and the territory of the former Czech and Slovak Federal Republic (CSFR)
 Type: Regulation
 Subject Matter: industrial structures and policy;  agricultural activity;  political geography;  Europe;  tariff policy
 Date Published: nan

 No L 38/14 Official Journal of the European Communities 9 . 2 . 94 COUNCIL REGULATION (EC) No 262/94 of 24 January 1994 amending Regulation (EEC) No 3918/92 opening and providing for the administration of Community tariff quotas and ceilings for certain agricultural and industrial products and establishing a reduced variable component for certain processed agricultural products originating in Hungary, Poland and the territory of the former Czech and Slovak Federal Republic (CSFR) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, alia for the time division of the tariff concessions granted by the Community to the former CSFR between the two successor States; Whereas it is therefore again necessary to amend Annex I to Regulation (EEC) No 3918/92; whereas in the interests of clarity it is preferable to republish the Annex in its entirety; whereas it is also necessary to amend Annex II to the said Regulation in respect of the tariff quota covered by Order No 09.5171 , Having regard to the proposal from the Commission , HAD ADOPTED THIS REGULATION: Whereas the Europe Agreements between the European Economic Community, on the one hand, and the Republic of Hungary, the Republic of Poland and the Czech and Slovak Federal Republic (CSFR), on the other hand, were signed on 16 December 1991 ; whereas , pending the entry into force of those Agreements, the Community has concluded Interim Agreements (&gt;) ( 2 ) ( 3 ) on trade and trade-related measures with these countries; Article 1 1 . Annex I to Regulation (EEC) No 3918/92 is hereby replaced by the Annex to this Regulation .Whereas the tariff quotas and ceilings provided for by the Interim Agreements were opened for 1993 by Regulation (EEC ) No 3918/92 ( 4 ); 2 . The reference in Annex II to Regulation (EEC) No 3918/92 to the tariff quota covered by Order No 09.5171 shall be replaced by the following :Whereas the Additional Protocols to the Interim Agreements initialled with Hungary, Poland and the Czech and Slovak Federal Republic and provisionally applied by Decision 93/421/EEC ( 5 ) are intended improve access to the Community market for products originating in the countries in question ; 'Order No CN code Description Origin&lt;*) Quota volume (tonnes ) Duty to be applied 09.5171 1210  CZ 4 720 5 ,4 SK 580 5,4Whereas Supplementary Protocols have been concluded between the European Community and the European Coal and Steel Community , on the one hand , and the Czech Republic and the Slovak Republic respectively, on the other hand, signed in Brussels on 21 December 1993 ; whereas the said Supplementary Protocols provided inter (*) CZ = Czech Republic SK = Slovak Republic .' Article 2 ;') O J No L 116, 30 . 4 . 1992 , p. 2 . | 2 ) OJ No L 114, 30 . 4 . 1992 , p. 2 . ?) OJ No L 115 , 30 . 4 . 1992 , p. 2 . | 4 ) OJ No L 396, 31 . 12 . 1992, p. 12 . Regulation amended by Regulation (EEC) No 2232/93 (OJ No L 200, 10 . 8 . 1993 , P - 1 ) ¢ ; 5 ) OJ No L 195 , 4 . 8 . 1993 , p. 42 . This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities . It shall apply from 1 January 1994 . 9 , 2 . 94 Official Journal of the European Communities No L 38/15 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 January 1994 . For the Council The President G. MORAITIS No L 38/16 Official Journal of the European Communities 9 . 2. 94 ANNEX 'ANNEX I List of industrial products subject to ceilings or quotas fixing duty-free amounts p ) Order No CN code Description (Extracts of CN codes ) Beneficiary Quota volume Ceiling country {*) (ecus ) (ecus ) ( 1 ) (2 ) ( 3 ) (4 ) ( 5 ) (6 ) 21.0001 2523 PL 13 435 200 CZ 8 867 232 SK 4 567 968 21.0003 2813 10 00 PL 775 800 21.0005 2814 HU 11 823 900 L 12 898 800 21.0007 2815 11 00 HU 1 547 700 2815 12 00 PL 1 688 400 21.0009 2817 00 00 PL 1 144 800 CZ 57 240 SK 1 087 560 21.0011 2818 10 00 HU 4 723 950 PL 5 153 400 CZ 5 102 866 SK 51 534 21.0013 2819 PL 1 587 600 21.0015 2823 00 00 PL 4 537 800 CZ 4 492 422 SK 45 378 09.5001 2827 10 00 CZ 206 712 SK 2 088 21.0017 2831 10 00 CZ 739 530 2831 90 00 SK 7 470 21.0019 2833 22 00 HU 188 100 CZ 203 148 SK 2 052 21.0021 2833 25 00 PL , 1040 400 CZ 988 380 SK 52 020 21.0023 2835 23 00 CZ 80 190 SK * 810 11.0025 2836 20 00 HU 6 237 000 2836 30 00 PL 6 804 000 21.0027 2836 60 00 CZ " 1 758 834 SK 17 766 ( 1 ) The wording for the description of the products covered by this Annex is that of the combined nomenclature (OJ No L 241 , 27. 9 . 1993 ). For products having a Taric code, the description of the combined nomenclature is completed by the description of products appearing in column 3 . (*) HU = Hungary PL = Poland CZ = Czech Republic SK = Slovak Republic . No L 38/179. 2 . 94 Official Journal of the European Communities Description Beneficiary Quota volume Ceiling ( Extracts of CN codes ) country (*) (ecus ) (ecus ) Order No CN code ( 1 ) (2 ) ( 3 ) (4 ) (5 ) (6 ) 21,0029 2839 19 00 PL 824 400 21.0031 2902 50 00 HU 15 462 150 CZ 16 699 122 SK 168 678 * 39.5003 2902 60 00 CZ 3 820176 SK 1 342 224 21.0033 2903 21 00 HU 3 638 250 PL 3 969 000 21.0035 2903 22 00 PL 338 400 CZ 3 384 SK 335 016 21.0037 2903 61 00 PL 750 600 CZ 743 094 SK 7 506 21.0039 2905 11 00 HU 14 553 000 PL 15 876 000 21.0041 2905 14 90 PL 1 389 600 21.0043 2905 16 10 PL 968 400 21.0045 2905 31 00 HU 6 548 850 PL 7 144 200 CZ 71 442 SK 7 072 758 21.0047 290711 00 CZ 328 770 SK 6 246 630 21.0049 2907 15 00 PL 1 189 800 CZ 1 177 902 SK 11 898 21.0051 2909 41 00 CZ 19 854 SK 1 965 546 21.0053 2917 11 00 CZ 352 836 SK 3 564 21.0055 2917 14 00 HU 3 300 000 21.0057 2917 35 00 HU 2 425 500 21.0059 2918 11 00*10 Lactic acid HU 546 150 PL 595 800 21.0061 2918 14 00 HU 607 200 21.0061 PL 662 400 09.5005 CZ 253 260 SK 124 740 21.0063 2918 22 00 PL 338 400 210065 2921 19 30 CZ 454 410 4 590 (*) HU = Hungary PL = Poland CZ = Czech Republic SK = Slovak Republic . No L 38/18 Official Journal of the European Communities 9 . 2 . 94 Order No CN code Description Beneficiary Quota volume Ceiling ( Extracts of CN codes ) country (*) (ecus ) (ecus ) ( 1 ) (2 ) ( 3 ) ( 4 ) ( 5 ) ( 6 ) 21.0067 2921 41 00 PL 4 005 000 CZ 3 964 950 SK 40 050 21.0069 2921 42 10 HU 633 600 21.0071 2921 43 90 HU 399 300 PL 435 600 21.0073 2922 41 00 HU 1 092 300 21.0075 2924 29 30 HU 631 950 PL 689 400 21.0077 2926 10 00 HU 4 940 100 PL 5 389 200 21.0079 2933 61 00 PL 1 688 400 21.0081 2933 71 00 PL 5 486 400 CZ 3 346 704 SK 2 139 696 21.0083 2933 90 20 PL 361 800 21.0085 2934 30 90*20 Levomepromazine and prometazine HU 183 150 21.0087 2935 00 00 HU 7 796 250 PL 8 505 000 21.0089 2936 22 00 CZ 18 900 2936 28 00 SK 1 871 100 2936 29 90 21.0091 2936 26 00 HU 125 400 21.0093 2937 21 00 HU 1 273 800 2937 29 10 21.0095 294140 00 CZ 15 876 SK 1 571 724 09.5007 3102 10 10 HU 658 350 PL 718 200 CZ 237 006 SK 481 194 21.0097 3102 10 90 HU 455 400 3102 2100 PL 496 800 3102 29 00 CZ 332 856 3102 50 90 SK 163 944 3102 60 00 3102 70 00 3102 90 00 21.0099 3102 30 10 HU 1 767150 PL 1 927 800 3102 30 90 CZ 19 278 SK 1 908 522 (*) HU = Hungary PL = Poland CZ = Czech Republic SK = Slovak Republic . 9 . 2 . 94 Official Journal of the European Communities No L 38/19 Order No CN code Description Beneficiary Quota volume Ceiling ( Extracts of CN codes ) country (*) (ecus ) (ecus ) ( 1 ) (2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) 21.0101 3102 40 10 HU 3 993 000 PL 4 356 000 3102 40 90 CZ 3 005 640 SK 1 350 360 21.0103 3102 80 00 HU 2 230 800 PL 2 433 600 CZ 1 216 800 SK 1 216 800 21.0105 3103 10 10 HU 4 504 500 3103 10 90 PL 4 914 000 21.0107 3105 HU 7 969 500 PL 8 694 000 CZ 5 042 520 SK 3 651 480 21.0109 3206 42 00 CZ 179 982 SK 1 818 21.0111 3501 HU 9 327 450 PL 10175 400 21.0113 3602 PL 522 000 21.0115 3605 00 00 HU 646 800 CZ 684 432 SK 21 168 21.0117 3802 10 00 HU 1 455 300 PL 1 587 600 21.0119 3901 10 10 HU 22 522 500 21;0121 3901 10 90 PL 11 248 200 &gt; 1.0123 3901 20 00 HU 21 656 250 PL 23 625 000 CZ 23 388 750 SK 236 250 &gt; 1.0124 3903 HU 7 458 000 » 1.0125 3903 PL 8 136 000 3915 20 00 CZ 8 054 640 3920 30 00 SK 81 360 3920 99 50 » 1.0127 3904 10 00 HU 8 662 500 3904 21 00 PL 9 450 000 CZ 5 386 500 SK 4 063 500 » 1.0129 3912 20 19 HU 866 250 PL 945 000 3912 20 90 CZ 935 550 SK 9 450 (*) HU = Hungary PL = Poland CZ = Czech Republic SK = Slovak Republic . 9 . 2 . 94No L 38/20 Official Journal of the European Communities CN code Description Beneficiary Quota volume Ceiling (Extracts of CN codes ) country ( * ) ( ecus ) (ecus ) Order No ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) (6 ) 21.0133 3916 90 90*10 Monofilament of which any cross-sectional HU 1 905 750 dimension exceeds 1 mm, rods, sticks and PL 2 079 000 profile shapes, whether or not surface-worked but not otherwise worked, of regenerated cellulose 3917 29 19*10 Tubes, pipes and hoses, and fittings therefor ( for example joints, elbows, flanges ), of regenerated cellulose 3920 71 11 3920 71 19 3920 71 90 21.0135 3920 20 21 HU 2 138 400 3920 20 29 CZ 23 328 SK 2 309 472 21.0137 3920 20 71 HU 694 650 3920 20 79 3020 20 90 21.0139 4011 10 00 HU 10 395 000 09.5006 4011 20 10 PL 11 340 000 4011 20 90 CZ 6 123 600 4011 30 90 SK 5 216 400 4011 91 10 4011 91 30 4011 91 90 4011 99 10 4011 99 30 4011 99 90 4012 10 30 4012 10 50 4012 10 80 4012 20 90 4012 90 10 4012 90 90 4013 10 10 4013 10 90 4013 90 90 21.0141 401140 10 HU 6 730 350 4011 40 91 PL 7 342 200 4011 40 99 CZ 7 268 778 4011 5010 SK 73422 4011 50 90 4013 20 00 4013 90 10 21.0143 4104 10 95 HU 13 643 850 4104 10 99 PL 14 884 200 4104 31 11 4104 31 19 4104 31 30 4104 31 90 4104 39 10 4104 39 90 21.0145 4105 20 00 HU 4 365 900 PL 4 762 800 (*) HU = Hungary PL = Poland CZ = Czech Republic SK = Slovak Republic . 9. 2 . 94 Official Journal of the European Communities No L 38/21 Order No CN cade Description Beneficiary Quota volume Ceiling(Extracts of CN codes) country !*) (ecus ) (ecus ) ( 1 ) (2 ) ( 3 ) (4 ) (5 ) ( 6 ) &gt; 1.0147 4106 20 00 HU 4 547 400 PL 4 960 800 &gt;1 0149 4202 11 10 HU 10 395 000 4202 11 90 PL 11 340 000 420212 91 CZ 8 505000 4202 12 99 SK 2 835 000 4202 19 90 4202 21 00 4202 22 90 4202 29 00 4202 31 00 4202 32 90 4202 39 00 4202 91 10 4202 91 80 4202 92 91 4202 92 98 4202 99 00 » 1.0151 4202 12 11 . HU 6 930 000 4202 12 19 PL 7 560 000 4202 22 10 CZ 5 670 000 4202 32 10 SK 1 890 000 4202 92 11 4202 92 18 &gt; 1.0153 4203 10 00 HU 10 914 750 4203 21 00 PL 11 907 000 J9.5009 4203 29 91 CZ 6 966 000 4203 29 99 SK 774 000 4203 30 00 4203 40 00 )9.5011 4203 29 10 HU 5 458 200 PL 5 954 400 CZ 4 168 080 SK 1 786 320 » 1.0155 4302 30 10 HU 3 984 750 PL 4 347 000 4303 » 1.0157 4411 HU 11 550 000 )9.5013 PL 7 200 000 )9.5013 CZ 3 600 000 SK 3 600 000 )9.5015 6401 HU 900 900 PL 982 800 CZ 658 476 6402 SK 324 324 )9.5017 6403 HU 4 743 750 PL 5 175 000 CZ 3 467 250 SK 1 707750 r) HU = Hungary PL = Poland CZ = Czech Republic SK = Slovak Republic . No L 38/22 Official Journal of the European Communities 9 . 2 . 94 Order No CN code Description Beneficiary Quota volume Ceiling( Extracts of CN codes) country (*) (ecus ) (ecus ) ( 1 ) (2 ) ( 3 ) (4 ) (5 ) ( 6 ) 09.5019 6404 HU 1 819 950 PL 1 985 400 6405 90 10 CZ 1 330 218 SK 665 182 21.0159 6405 10 90 HU 5 890 500 6405 20 91 PL 6 426 000 6405 20 99 6405 90 90 21.0161 6908 HU 6 324 450 PL 6 899 400 09.5020 CZ 5 312 538 SK 1 586 862 09.5021 6911 HU 953 700 PL 1 040 400 CZ 1 029 996 SK 10 404 09.5023 6912 00 50 HU 1 001 550 21.0163 6913 HU 9 096 450 PL 9 923 400 21.0165 7004 HU 2 343 000 PL 2 556 000 09.5025 CZ 2 530 440 SK 25 560 09.5027 7005 HU 1 455 300 21.0167 PL 1 587 600 09.5027 CZ 1 571 724 SK 15 876 21.0169 7010 90 21 HU 8 042 100 7010 90 31 PL 8 773 200 7010 90 41 CZ 5 263 920 7010 90 43 SK 3 509 280 7010 90 45 7010 90 47 7010 90 51 7010 90 53 7010 90 55 7010 90 57 7010 90 61 7010 90 67 7010 90 71 7010 90 77 7010 90 81 7010 90 87 7010 90 99 21.0171 7012 00 HU 981 750 PL 1 071 000 39.5029 7013 HU 5 197 500 PL 5 670 000 CZ 4 932 900 SK 737 100 (*) HU = Hungary PL = Poland CZ = Czech Republic SK = Slovak Republic . 9 . 2 . 94 Official Journal of the European Communities No L 38/23 Order No CN code Description( Extracts of CN codes ) Beneficiary country (*) Quota volume (ecus ) Ceiling (ecus ) ( 1 ) (2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) 21.0173 7014 00 00 HU 909 150 PL 991 800 09.5031 7019 10 51 CZ 434 700 SK 1 014 300 21.0175 7207 19 39 HU 747 450 7207 20 79 PL 815 400 7216 60 11 CZ 733 860 7216 60 19 SK 81540 7216 60 90 7216 90 50 7216 90 60 7216 90 91 7216 90 93 7216 90 95 7216 90 97 7216 90 98 21.0177 721711 10 HU 3 156 450 72171191 PL 3 443 400 7217 11 99 CZ 2 410 380 7217 12 10 SK 1 033 020 721712 90 721713 11 7217 13 19 7217 13 91 7217 13 99 721719 10 7217 19 90 7217 21 00 7217 22 00 7217 23 00 7217 29 00 21.0179 7207 20 39 HU 6 367 350 7207 20 90*10 Steel containing by weight 0,6% or more of PL 6 946 200 7211 30 90 carbon 7211 49 99 7215 10 00 7215 40 00 7218 90 30 7218 90 91 7218 90 99 7219 90 91 7219 90 99 7220 20 31 7220 20 39 7220 20 51 7220 20 59 7220 20 91 7220 20 99 7220 90 19 7220 90 90 7222 2011 7222 20 19 7222 20 21 7222 20 29 7222 20 31 (') HU = Hungary PL = Poland CZ = Czech Republic SK = Slovak Republic . No L 38/24 Official Journal of the European Communities 9 . 2 . 94 Order No CN code Description( Extracts of CN codes) Beneficiary country (*) Quota volume (ecus ) Ceiling (ecus ) ( 1 ) (2 ) ( 3 ) (4 ) (5 ) (6 ) 21.0179 7222 20 39 (cont'd) 7222 20 81 7222 20 89 7222 30 51 7222 30 59 7222 30 91 7222 30 99 7222 40 91 7222 40 93 7222 40 99 7223 00 7224 90 19 7224 90 91 7224 90 99 7225 20 90 7225 90 90 7226 10 91 7226 10 99 7226 20 20 7226 20 80 7226 92 91 7226 92 99 7226 99 20 7226 99 80 7228 10 50 7228 10 90 7228 20 60 7228 40 7228 50 7228 60 89 7228 70 91 7228 70 99 7229 09.5033 7304 10 10 HU 13 643 850 7304 10 30 PL 14 884 200 7304 10 90 CZ 10 418 940 7304 20 91 SK 4 465 260 7304 20 99 7304 31 91 7304 31 99 7304 39 10 7304 39 51 7304 39 59 7304 39 91 7304 39 93 7304 39 99 7304 41 90 7304 49 10 7304 49 91 7304 49 99 7304 51 11 7304 51 19 7304 51 91 7304 51 99 7304 59 10 7304 59 31 7304 59 39 7304 59 91 7304 59 93 ( ) HU = Hungary PL = Poland CZ = Czech Republic SK = Slovak Republic. 9 . 2 . 94 Official Journal of the European Communities No L 38/25 Order No CN code Description Beneficiary Quota volume Ceiling(Extracts of CN codes ) country (*) (ecus ) (ecus) ( 1 ) (2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) 09.5033 7304 59 99 (cont'd) 7304 90 90 7305 11 00 7305 12 00 7305 19 00 7305 20 10 7305 20 90 7305 31 00 7305 39 00 7305 90 00 7306 1011 7306 10 19 7306 10 90 7306 20 00 7306 30 21 7306 30 29 7306 30 51 7306 30 59 7306 30 71 7306 30 78 7306 30 90 7306 40 91 7306 40 99 7306 50 91 7306 50 99 7306 60 31 7306 60 39 7306 60 90 7306 90 00 21.0181 7310 29 90*10 Jerricans of a nominal capacity of 20 litres, with HU 641 850 a wall thickness of 0,5 mm or more and a PL 700 200 capacity of less than 50 litres 21.0183 7317 HU 2 417 250 PL 2 637 000 CZ 1 450 350 SK 1 186 650 09.5035 7318 15 81 CZ 747 900 SK 747 900 21.0185 7407 10 00 PL 21 072 600 7407 21 10 7407 21 90*90 Profiles of copper-zinc base alloys ( brass), not hollow 7407 22 10*90 Profiles of copper-nickel base alloys (cupro ­ nickel ), not hollow 7407 22 90*90 Profiles of copper-nickel-zinc base alloys (nickel silver ), not hollow 7407 29 00*90 Other profiles , not hollow 7408 11 00 7408 19 10 7408 19 90 7408 21 00 7408 22 10 7408 22 90 7409 29 10 7408 29 90 (*) HU = Hungary PL = Poland CZ = Czech Republic SK = Slovak Republic. No L 38/26 Official Journal of the European Communities 9 . 2 . 94 Order No CN code Description (Extracts of CN codes ) Beneficiary country (*) Quota volume (ecus ) Ceiling (ecus ) ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) ( 6 ) 21.0187 7407 21 90*10 Hollow profiles of copper-zinc base alloys PL 5 954 400 Hollow profiles of coppcr-nickel base alloys 7407 22 10 10 Hollow profiles of copper-nickel-zinc base alloys 7407 22 90no (nickel silver ) Profiles of copper, zinc, brass base, not hollow 7407 29 00*10 7411 21.0189 7409 HU 4 6.57 950 PL 5 081 400 21.0191 7604 10 10 HU - 19 420 500 7604 10 90 7604 29 10 7604 29 90 7605 21.0193 7606 HU 19 420 900 21.0195 7608 HU 3 738 900 21.0197 7613 HU 772 200 21.0199 8201 10 00 PL 266 400 21.0201 8482 10 10 HU 3 638 250 PL 3 969 000 21.0203 8516 50 00 HU 4 651 350 PL 5 074 200 21.0205 8527 11 10 HU 7276 500 8527 11 90 PL 7 938 000 8527 21 10 8527 21 90 8527 29 00 8527 31 10 8527 31 91 8527 31 99 8527 32 90 8527 39 10 8527 39 91 8527 39 99 8527 90 91 8527 90 99 8528 10 62 8528 10 66 8528 10 81 8528 10 89 8528 10 91 8528 10 98 8528 20 20 8528 20 71 8528 20 73 8528 20 79 8528 20 91 (*) HU = Hungary PL = Poland CZ = Czech Republic SK = Slovak Republic . 9 . 2 . 94 Official Journal of the European Communities No L 38/27 Order No CN code Description Beneficiary Quota volume Ceiling( Extracts of CN codes ) country (*) '' ( ecus ) ( ecus) ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) (6 ) 21.0205 8528=20 99 (cont'd) 8529 10 20 8529 10 31 8529 10 39 8529 10 40 8529 10 50 8529 10 70 8529 10 90 8529 90 70 8529 90 98 21.0207 8528 10 41 HU 7 276 500 8528 10 43 PL 7 938 000 8528 10 49 8528 10 52 8528 10 54 8528 10 56 8528 10 58 8528 10 72 8528 10 76 21.0209 8532 CZ 6 974 100 SK 774 900 09.5037 8539.10 90 HU 3 092 100 21.0211 8539 21 30 PL  3 373 200 09.5037 8539 21 91 CZ 3 035 880 8539 21 99 SK 337 320 8539 22 10 8539 22 90 8539 29 31 8539 29 39 ^ 8539 29 91 8539 29 99 21.0213 8540 11 11 HU 4 365 900 8540 11 13 PL 4 762 800 8540 11 15 CZ 4 715 172 8540 11 19 SK 47 628 8540 11 91 8540 11 99 21.0215 8540 91 00 HU 9 096 450 8540 99 00 PL 9 923 400 8541 10 10 8541 10 91 8541 10 99 8541 21 10 8541 21 90 8541 29 10 8541 29 90 8541 30 10 8541 30 90 8541 40 10 8541 50 10 8541 50 90 8541 90 00 8542 ( ) HU = Hungary PL = Poland CZ = Czech Republic SK = Slovak Republic. No L 38/28 Official Journal of the European Communities 9 . 2. 94 Order No CN code Description Beneficiary Quota volume Ceiling( Extracts of CN codes) country (*) (ecus ) (ecus ) ( 1 ) ( 2 ) ( 3 ) (4 ) (5 ) ( 6 ) 21.0217 8545 11 00 PL 7 734 600 8545 19 90 8545 20 00 8545 90 90 21,0219 8545 19 10 PL 572 400 09.5039 8701 20 HU 6 002 700 PL 6 548 400 CZ 6 482 916 SK 65 484 09.5041 8701 90 CZ 19 168 812 SK 6 734 988 09.5043 8702 10 11 HU 1 819 950 8702 10 19 PL 1 985 400 09.5045 8703 HU 72 765 000 21.0221 8703 PL 225 000 000 21.0221 8703 22 19 CZ 143 420 706 8703 23 11 SK 1448 694 8703 23 19 8703 31 10 8703 32 11 8703 32 19 ^ 8703 33 11*10 Motor caravans, new, with compression-ignition internal combustion piston engine (diesel or semi-diesel ) of a cylinder capacity exceeding 2 500 cm3 but not exceeding 3 000 cm3 8703 33 19"'10 Other vehicles, new compression-ignition internal combustion piston engine (diesel or semi-diesel ) of a cylinder capacity exceeding 2 500 cm3 buj not exceeding 3 000 cm3 8703 90 90*1 1 Vehicles other than with electric motors, new of a cylinder capacity not exceeding 3 000 cm3 21.0223 8704 21 91 HU 7 276 500 8704 31 91 PL 7 938 000 09.5047 8704 22 91 PL 15 876 000 21.0225 8704 22 99 CZ 11430 720 8704 23 91 SK 4 445 280 8704 23 99 21.0227 9003 HU 7 276 500 PL 7 938 000 21.0229 9105 HU 8 550 300 PL 9 327 600 ( ) HU = Hungary PL = Poland CZ = Czech Republic SK = Slovak Republic. 9 . 2 . 94 Official Journal of rhe European Communities No L 38/29 Order No CN code Description Beneficiary Quota volume Ceiling( Extracts of CN codes ) country (*) ( ecus ) (ecus ) ( 1 ) (2 ) ( 3 ) (4 ) ( 5 ) (6 ) 21.0231 9401-20 00 HU 24 223 650 9401 30 10 PL 26 425 800 9401 30 90 CZ 16 912 512 9401 40 00 SK 9 513 288 9401 50 00 9401 61 00 9401 69 00 9401 71 00 9401 79 00 9401 80 00 9401 90 30 9401 90 80 21.0233 9403 10 10 PL 124 426 800 9403 10 51 CZ 84 610 224 9403 10 59 SK 39 816 576 9403 10 91 9403 10 93 9403 10 99 9403 20 91 9403 20 99 9403 30 11 9403 30 19 9403 30 91 9403 30 99 9403 4010 9403 40 90 9403 50 00 9403 60 10 9403 60 30 9403 60 90 9403 70 90 9403 90 10 9403 90 30 9403 90 90 21,0235 9405 30 00 PL 7 560 000 9505 21.0237 9405 91 19 HU 1 732 500 PL 1 890 000 CZ 1 871 100 SK 18 900 09.5049 9503 HU 18 191 250 PL 19 845 000 21.0239 9603 HU 3 465 000 9603 29 30 PL 3 780 000 9603 29 90 9603 30 10 9603 30 90 9603 40 10 9603 90 91 ( ) HU = Hungary PL = Poland CZ = Czech Republic SK = Slovak Republic .'